UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6505


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM TIMOTHY KEMPH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:06-cr-00159-AWA-JEB-1)


Submitted:   July 28, 2016                  Decided:    August 2, 2016


Before MOTZ and    HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Timothy Kemph, Appellant Pro Se.         Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Timothy Kemph appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2012).            We have reviewed the record and

find    no   reversible   error.       Accordingly,      we    affirm       for   the

reasons stated by the district court.               United States v. Kemph,

No.    2:06-cr-00159-AWA-JEB-1        (E.D.   Va.   filed     Mar.    21,    2016   &

entered Mar. 22, 2016).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this   court    and    argument   would       not    aid   the

decisional process.



                                                                            AFFIRMED




                                        2